Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on November 2, 2021.
As directed by the amendment: Claims 76, 82, and 84 were amended.  Claims 87 and 96 were cancelled. Thus, claims 76, 82-84, 88-92, and 95 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor interface device configured to implement one or more additional changes “selected from the group consisting of localized or systemic vibration, change in temperature, massage, tension, localized or systemic electrical stimulation, and localized or systemic re-alignment of the skin-contact surface” (claim 76) must be shown or the feature(s) canceled from the claim(s). Only a localized re-alignment has been shown. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	In the instant case, lines 2 of the abstract states “is provided” and “provided herein” which are phrases that can be implied. Examiner suggests --A sensor interface 
Claim Interpretation
It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). “Apparatus claims cover what a device is, not what a device does” (MPEP 2114(II)). In the instant case, the claims are all apparatus claims and they recite functional language (such as “configured to … implement a change within the structure of the skin-contact surface…”). In these instances where the claims recite functional language, as long as the prior art structure is able to perform the claimed function(s), it will be considered to read on the claimed function(s).
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 76, 82-84, 88-92, and 95 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Claim 76, lines 26-28 recite “reducing or eliminating pressure of said device with said skin only in said identified detection” (emphasis added) and this is new matter because it is unclear where there is support for this limitation in the originally filed disclosure. Based upon Fig. 2C and Fig. 4C, there would be other regions or zones that have reduced contact (the zones that are not shaded). Furthermore, the “detection zone” is distinct from the “identified region,” and it is unclear where there is support for eliminating pressure only in “detection zones.” 
The remaining claims are rejected based on their dependence on a rejected base claim.
Claims 76, 82-84, 88-92, and 95 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 76, lines 26-28 recite “reducing or eliminating pressure of said device with said skin only in said identified detection.” However, this subject matter is not described in the present disclosure in such a way as to enable one skill in in the art to make and/or use the invention without undue experimentation since the specification and drawings . In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP 2164.01(a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01(a)).
The breadth of the claim is large because the claim essentially recites results with regards to the sensor interface device instead of reciting any particular structure associated with the sensor interface device that allows the device to be able to perform the claimed function. The quantity of experimentation needed is large because there are an infinite number of structures that may involve the sensor interface device that may meet the claimed function, and the claimed results could be reached by, for example, having a plurality of vibrators with certain frequencies or amplitude or inflatable areas of certain shapes or sizes at a particular location in the sensor interface device, or having a rotatable vibrator at movable location within the sensor interface device. In addition, such a “systemic re-alignment” of the skin-contact surface to reduce/eliminate contact could have an infinite number of ways to be incorporated into the sensor interface device to allow the sensor interface device to meet the function. Due to the broad scope in the claim, one have ordinary skill in the art would not be able to make or use the invention in its entire scope without undue experimentation because no clear explanation or guidance has been disclosed as to how to make and use the invention.
Claim 76, the last eleven lines state that the sensor interface device is configured to “implement a change within the structure of the skin-contact surface … to ameliorate . In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP 2164.01(a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01(a)).
The breadth of the claim is large because the claim merely recites results with regards to the sensor interface device instead of reciting any particular structure associated with the sensor interface device that allows the device to be able to perform the claimed function. The quantity of experimentation needed is large because there are an infinite number of structures that may involve the sensor interface device that may meet the claimed function, and the claimed results could be reached by, for example, having a vibrator with certain frequencies or amplitude at a particular location in the sensor interface device, or having a rotatable vibrator at movable location within the sensor interface device, or using a heating or cooling mechanism, or an electrical stimulator of some sort. For these modalities such as changing temperature, massage, 
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 76, 82-84, 88-92, and 95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 76, line 15 recites “identify detection zones” which is confusing because “a plurality of detection zones” has already been recited in line 3. Examiner suggests --identify the plurality of detection zones-- in order to clarify the antecedent basis.
Claim 76, line 22 recites “identification of a detection zone” which is confusing because “a plurality of detection zones” has already been recited previously. Examiner suggests --identification of one of the plurality of detection zones-- in order to clarify the antecedent basis.
Claim 76, line 27 recites “said identified detection” which lacks antecedent basis. Examiner suggests --said identified detection zone--.
Claim 76, lines 27-28 recite “only in said identified detection using said actuators zones” which is confusing language because it is unclear what is “said identified detection” and it is unclear what is “said actuators zones.” It appears that Applicant may have intended to state --only in said identified detection zones using said actuators--.
Claim 76, line 28 recites “and one or more additional changes selected from the group…” and it is unclear whether any of these “additional changes” are actually being implemented by the claim language. As the claim is currently constructed, it is unclear whether the claim positively requires these “additional changes” to be performed. Examiner suggests clarifying that these additional changes are also --implemented-- by an actuator or actuators.
Claim 76, the last four lines recite “and one or more additional changes … localized or systemic re-alignment of the skin-contact surface” which is confusing 
Claim 82, lines 3-4 recite “the identification of regions” which lacks antecedent basis. Examiner suggests --the identification of the plurality of detection zones--.
Claim 83, lines 3-4 recite “the identification of regions” and Examiner suggests --the identification of the plurality of detection zones--.
Claim 84, line 11 recites “implement a change” which is confusing because implementing a “change” has already been recited in claim 76. Examiner suggests --implement the change--.
Claim 95, lines 1-2 recite “an orthotic device of claim 76 and a processor” which is confusing because the orthotic device of claim 76 already has a processor. Is this referring to that same processor, or a second processor?
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 95 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 95, lines 1-2 recite “A system, comprising an orthotic device of claim 76 and a processor” and this fails to further limit the subject matter of claim 76 because claim 76 already recites a processor.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 76, 82-84, 89-92 and 95 are rejected under 35 U.S.C. 103 as being unpatentable over Trabia et al. (2016/0249829) in view of Bloom et al. (2013/0261494) and Huang et al. (2017/0115171).
Regarding claim 76, Trabia discloses an orthotic device (“Actuated Foot Orthotic with Sensors” see the title and see Fig. 3) comprising a sensor interface device (orthotic 2, Fig. 3 includes a variety of sensors, and is a device that interfaces with a user) comprising a skin-contact surface (the upper surface of orthotic 2 is configured to be against a user’s foot) configured for engagement with a subject's skin (the skin on the foot), wherein said sensor interface device comprises a plurality of detection zones (“orthotic can use multiple sensors to measure pressure at the heel pad, metatarsal heads, and toes” see lines 7-8 of [0063], these areas are considered detection zones. Furthermore, see the first two sentences of [0080] which states additional zones such as the sides of the feet or tops of the feet can have sensor measurements taken), a processor (processor 40, Fig. 3, see lines 27-37 of [0018] and see lines 13-20 of [0082]), a plurality of sensors (such as sensors 6, 8, 10, 14, 18, 22, Fig. 3), and a plurality of actuators (plurality of independently inflatable compartments, see lines 1-4 and lines 13-20 of [0082])  wherein the sensor interface device is configured to a) measure skin-contact variables within a subject's skin or on a subject's skin engaged with the skin-contact surface (skin-contact variables are measurable via sensors 6, 8, 10, 14, 18, and 22, Fig. 3), wherein the skin-contact variables are temperature and pressure (pressure sensing and displacement sensing, see the last sentence of [0021]; as well as temperature measurements, see the second sentence of [0080]), using a plurality of sensors (6, 8, 10, 14, 18, 22, Fig. 3; see the last sentence of [0021] and the individual compartments where pressure adjustments are needed would be only the identified regions or zones) using said actuators zones (the plurality of inflatable compartments, see lines 1-8 of [0082]) and one or more additional changes selected from the group consisting of localized or systemic vibration, change in temperature, massage, tension, localized or systemic electrical stimulation, and localized or systemic re-alignment of the skin-contact surface (the overall inflation of the plurality of actuator(s), described in lines 
Trabia does not specifically state that the established norms include experiencing tissue damage; and is silent regarding a sensor measuring one or more variables selected from the group consisting of torsion, shear, blood flow, oxygen tension, pH levels, tissue turgor, hydration, skin compliance, skin conductivity, tissue viscoelasticity, presence of pathogenic microorganisms, contaminants, noxious materials, chemicals, sweat constituents, and chloride levels.
Bloom teaches a related support apparatus for detecting an emerging ulcer (platform 16, Fig. 2B) which includes processor (34, Fig. 3a; see the last sentence of [0048]) and at least one temperature sensor (temperature sensors 26, Fig. 3A) configured to measure skin-contact variables (temperature) and compare measured skin-contact variables to established norms (comparing temperature readings to prior thermograms, see the second and third sentences of [0094]) including comparisons indicating experiencing tissue damage (“indicate the actual emergence of a new ulcer 12” see the last sentence of [0094]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of sensors of the skin-contact interface of Trabia to additionally include temperature sensors 
The modified Trabia/Bloom device is still silent regarding measuring one or more variables selected from the group consisting of torsion, shear, blood flow, oxygen tension, pH levels, tissue turgor, hydration, skin compliance, skin conductivity, tissue viscoelasticity, presence of pathogenic microorganisms, contaminants, noxious materials, chemicals, sweat constituents, and chloride levels.
Huang teaches a related orthotic device (Fig. 1A) which includes a plurality of sensors (sensor nodes 19, Fig. 1A) which are configured to measure one or more variables including pressure and shear (see the first sentence of [0092]) to generate detailed mapping of the plantar shear and pressure distribution (see the last sentence of [0074]). Huang states that without a means to measure shear forces accurately, any attempt to identify risk factors of ulceration is severely handicapped (see lines 5-10 of [0075]), and this shear and pressure distribution can be used to realistically simulate in-vivo plantar stress indices and help form a prognostic index for quantitative and objective evaluation of the patient’s risk of developing foot ulcers (see lines 10-15 of [0075]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of sensors of Trabia/Bloom to include at least one sensor configured to measure shear forces as 
Regarding claim 82, the modified Trabia/Bloom/Huang device discloses a processor (processor 40, Fig. 3 of Trabia and as modified by Huang) used for comparing of measured skin-contact variables with established norms for said measured skin-contact variables (via the look-up table, see lines 10-15 of [0081] of Trabia) and the identification of regions within the subject's skin engaged with the skin-contact surface experiencing or at risk for experiencing tissue damage (in the modified device, the processor makes the identification of which regions are at risk or experiencing damage).
Regarding claim 83, the modified Trabia/Bloom/Huang device processor (processor 40, Fig. 3 of Trabia and as modified by Huang) utilizes one or more algorithms (the comparison by looking at a look-up table is an algorithm) for said comparing of measured skin-contact variables with established norms for said measured skin-contact variables (via the look-up table, see lines 10-15 of [0081] of Trabia) and the identification of regions within the subject's skin engaged with the skin-contact surface experiencing or at risk for experiencing tissue damage (in the modified device, the processor makes the identification of which regions are at risk or experiencing damage).
Regarding claim 84, the modified Trabia/Bloom/Huang device discloses wherein the one or more algorithms (comparisons being made by the processor of the modified device) are configured to a) receive the measured skin-contact variables obtained with 
Regarding claim 89, the modified Trabia/Bloom/Huang device discloses wherein if the comparing of measured skin-contact variables with established norms for such 
Regarding claim 90, the modified Trabia/Bloom/Huang device discloses wherein if the comparing of measured skin-contact variables with established norms for such measured skin-contact variables indicates a region within the subject's skin engaged with the skin-contact surface as experiencing oxygen tension at or above the established norm for risk for experiencing tissue damage or experiencing tissue damage (it is noted that the claim does not positively recite a measurement of oxygen tension. Instead, the claim only requires that the comparison of the measured skin-contact variables “indicate” a region which is experiencing oxygen tension within the established 
Regarding claim 91, the modified Trabia/Bloom/Huang device discloses wherein if the comparing of measured skin-contact variables with established norms for such measured skin-contact variables indicates a region within the subject's skin engaged with the skin-contact surface as experiencing pH at or above the established norm for risk for experiencing tissue damage or experiencing tissue damage (it is noted that the claim does not positively recite a measurement of pH. Instead, the claim only requires that the comparison of the measured skin-contact variables “indicate” a region which is experiencing pH within the established norm for risk for experiencing tissue damage or experiencing tissue damage. It is well known that ulcers are associated with changes in pH, so any comparison which indicates a potential ulcer will serve as an “indication” that the skin is experiencing pH that is at risk, or experiencing tissue damage) then the implemented change within the structure of the skin-contact surface is re-alignment of the skin-contact surface (inflation of the skin-contact surface) such that pH at the region 
Regarding claim 92, the modified Trabia/Bloom/Huang device discloses wherein if the comparing of measured skin-contact variables with established norms for such measured skin-contact variables indicates a region within the subject's skin engaged with the skin-contact surface as experiencing sweat chloride levels within the established norm for risk for experiencing tissue damage or experiencing tissue damage (it is noted that the claim does not positively recite a measurement of sweat chloride levels. Instead, the claim only requires that the comparison of the measured skin-contact variables “indicate” a region which is experiencing sweat chloride levels within the established norm for risk for experiencing tissue damage or experiencing tissue damage. It is well known that ulcers are associated with changes in sweat chloride levels, so any comparison which indicates a potential ulcer will serve as an “indication” that the skin is experiencing sweat chloride levels that is at risk, or experiencing tissue damage) then the implemented change within the structure of the skin-contact surface is re-alignment of the skin-contact surface (inflation of the skin-contact surface) such that sweat chloride levels at the region within the skin of the subject is improved (the pressure is redistributed, see lines 13-20 of [0082] of Trabia, and redistribution of pressure will reduce the likelihood of an ulcer or damage occurring, and this pressure redistribution will necessarily “improve” the blood flow and sweat chloride levels). 
.
Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Trabia et al. (2016/0249829) in view of Bloom et al. (2013/0261494) and Huang et al. (2017/0115171) as applied to claim 76 above, and further in view of Lachenbruch (2011/0068939).
Regarding claim 88, the modified Trabia/Bloom/Huang device discloses wherein if the comparing of measured skin-contact variables with established norms for such measured skin-contact variables indicates a region within the subject's skin engaged with the skin-contact surface as experiencing a temperature within the established norm for risk for experiencing tissue damage or experiencing tissue damage (see the claim 76 rejection statement above, the device is configured to measure temperature to determine whether the region of skin is at risk or experiencing tissue damage), then an implemented change within the structure of the skin-contact surface occurs (a change in inflation pressure). However, the modified device is silent regarding the implemented change being a change in temperature of the skin-contact surface such that the temperature on the skin of the subject is changed within the subject's skin identified as experiencing a temperature6Attorney Docket No. UAZ-34326/US-2/PCT within the established norm for risk for experiencing tissue damage or experiencing tissue damage. 
Lachenbruch teaches a related patient support system for detecting and treating pressure ulcers (Fig. 1; see the last four lines of the Abstract) which includes a temperature sensor (sensors 56, Fig. 1; see the first sentence of [0048]). Larchenbruch 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Trabia/Bloom/Huang to include a temperature regulation system which implements changes in temperature in areas at risk or experiencing tissue damage as taught by Lachenbruch because lowering the temperature of the support device has been found to reduce instances of pressure ulcers and superficial lesions.
Response to Arguments
Applicant's arguments filed November 2, 2021, have been fully considered but they are not persuasive. 
Regarding the argument that Figure 2D and Figure 4D show a sensor interface before and after re-alignment (see the third paragraph of page 9 of the Remarks), this argument is not well taken because there has been no vibrator shown, no temperature 
Regarding the argument that support for removing pressure only in specific regions is found on page 11, line 32 to page 12, line 13 and Figs. 2-4 (see the penultimate paragraph of page 10 of the Remarks), this argument is not well taken. The claim language does not recite “removing pressure only in specific regions.” Additionally, based upon Fig. 2C and Fig. 4C, there would be other regions or zones that have reduced contact or pressure (the zones that are not shaded). 
Regarding the argument that none of the cited references teach or suggest an orthotic device configured to measure temperature, pressure, and an additional variable in detection zones and implement a change only in specific regions or zones based on the measurements (see the last two paragraphs of page 12 of the Remarks), this argument is not well taken. As illustrated in the 103 rejection(s) above, the cited references, taken together, disclose the claimed limitations.
Regarding the argument that Trabia does not teach or suggest relieving pressure or contact (see the first paragraph of page 13 of the Remarks), this argument is not well taken. Trabia specifically states its device relieves pressure (“when the pressure (as indicated by the output from a pressure sensor) is excessive … the processor can be configured to send a signal to the corresponding actuator(s) to individually and accordingly adjust pressure in the independent compartments where pressure adjustments are needed.” see lines 14-20 of [0082]). Additionally, Trabia states the orthotic “incorporates actuators to redistribute pressure on the foot” (see the first excessive pressure, to redistribute pressure on the foot, would be understood to relieve the excessive pressure.
Regarding the argument that Bloom is directed only to using a non-orthotic device to measure temperature only and fails to provide an intervention (see the first paragraph of page 13 of the Remarks), this argument is not well taken. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Regarding the argument that Huang is directed to sensing only and fails to provide a specific intervention (see the first paragraph of page 13 of the Remarks), this argument is not well taken. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Regarding the argument that one of ordinary skill in the art would not have been motivated to combine the references to arrive at the presently claimed invention with a reasonable expectation of success because Trabia does not teach or suggest detection of additional variables and the remaining references are unrelated to providing a change in response to information obtained from the sensors (see the second paragraph of page 13 of the Remarks), this argument is not well taken. The fact that there are differences between the prior art does not provide any evidence that there would be no .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785